PER CURIAM.
We have reviewed the briefs and record on appeal and on the basis thereof, we are of the opinion that no reversible error has been made to clearly appear; accordingly, the final judgment is in all respects affirmed as to Jimmy Raulerson.
We are, however, of the view that the evidence is insufficient to support a conviction as to Melba Padgett Raulerson; accordingly, the final judgment of conviction as to Counts I and II is reversed and the cause remanded with instructions that the said Melba Padgett Raulerson be discharged.
Affirmed, in part; reversed, in part.
CROSS, OWEN, and MAGER, JJ., concur.